NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        JUL 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 16-30030

                  Plaintiff-Appellee,             D.C. No. 2:15-cr-00031-JLQ

   v.
                                                  MEMORANDUM*
 FLOYD DEAN BEST, Jr.,

                  Defendant-Appellant.

                     Appeal from the United States District Court
                         for the Eastern District of Washington
                   Justin L. Quackenbush, District Judge, Presiding

                              Submitted June 26, 2017**

Before:       PAEZ, BEA, and MURGUIA, Circuit Judges.

        Floyd Dean Best, Jr., appeals from the district court’s judgment and

challenges the ten-year term of supervised release imposed following his guilty-

plea conviction for conspiracy to distribute 50 grams or more of a

methamphetamine mixture or substance, in violation of 21 U.S.C. §§ 841(a)(1),



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(B) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Best contends that the district court impermissibly imposed the term of

supervised release to punish him. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that the

district court did not plainly err. Contrary to Best’s contention, the record reflects

that the district court properly based the term of supervised release on Best’s

history and characteristics, as well as the need for deterrence, and did not rely on

any improper factors. See 18 U.S.C. § 3583(c).

      Moreover, the ten-year term of supervised release is substantively

reasonable in light of the 18 U.S.C. § 3583(c) factors and the totality of the

circumstances, including the need to deter Best from future criminal conduct. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                      16-30030